Case:16-10713-SDB Doc#:59 Filed:09/10/19 Entered:09/10/19 14:19:15                         Page:1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

In re:                                                      Case No. 16-10713
         Susan K Kelley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Huon Le, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/24/2016.

         2) The plan was confirmed on 09/19/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/12/2019.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $44,535.00.

         10) Amount of unsecured claims discharged without payment: $5,884.76.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case:16-10713-SDB Doc#:59 Filed:09/10/19 Entered:09/10/19 14:19:15                                 Page:2 of 3



 Receipts:

          Total paid by or on behalf of the debtor            $26,212.84
          Less amount refunded to debtor                       $1,234.01

 NET RECEIPTS:                                                                                  $24,978.83


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,200.23
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,200.23

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
 #BCA Financial Services         Unsecured         261.51           NA              NA            0.00       0.00
 #Brown & Radiology              Unsecured          90.00           NA              NA            0.00       0.00
 #Credence Resource Management   Unsecured      3,902.00            NA              NA            0.00       0.00
 #GA Regents Med Center          Unsecured      1,257.41            NA              NA            0.00       0.00
 #Physicians Practice Group      Unsecured         373.84           NA              NA            0.00       0.00
 Augusta Collection Agency Inc   Unsecured      2,243.43       4,273.55        4,273.55      4,273.55        0.00
 Doctors Hospital Of Augusta     Unsecured         884.68        884.68          884.68        884.68        0.00
 Doctors Hospital Of Augusta     Unsecured         791.63        791.63          791.63        791.63        0.00
 Doctors Hospital Of Augusta     Unsecured            NA         256.60          256.60        256.60        0.00
 Doctors Hospital Of Augusta     Unsecured            NA         619.17          619.17        619.17        0.00
 Internal Revenue Service        Priority          600.00      4,793.60        4,793.60      4,793.60        0.00
 Internal Revenue Service        Unsecured            NA       1,302.12        1,302.12      1,302.12        0.00
 Madison Revolving Trust 2017    Secured       55,297.13     67,836.15              NA            0.00       0.00
 Madison Revolving Trust 2017    Secured       16,000.00            NA         4,589.94      4,589.94        0.00
 Portfolio Recovery Assoc        Unsecured         721.81        721.81          721.81        721.81        0.00
 Quantum3 Group LLC              Unsecured            NA         995.90          995.90        995.90        0.00
 Quantum3 Group LLC              Unsecured            NA         261.51          261.51        261.51        0.00
 Regions Bank                    Unsecured            NA         288.09          288.09        288.09        0.00




UST Form 101-13-FR-S (09/01/2009)
Case:16-10713-SDB Doc#:59 Filed:09/10/19 Entered:09/10/19 14:19:15                             Page:3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00               $0.00
       Mortgage Arrearage                                  $4,589.94         $4,589.94               $0.00
       Debt Secured by Vehicle                                 $0.00             $0.00               $0.00
       All Other Secured                                       $0.00             $0.00               $0.00
 TOTAL SECURED:                                            $4,589.94         $4,589.94               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00               $0.00
        Domestic Support Ongoing                               $0.00             $0.00               $0.00
        All Other Priority                                 $4,793.60         $4,793.60               $0.00
 TOTAL PRIORITY:                                           $4,793.60         $4,793.60               $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,395.06         $10,395.06               $0.00


 Disbursements:

         Expenses of Administration                             $5,200.23
         Disbursements to Creditors                            $19,778.60

 TOTAL DISBURSEMENTS :                                                                      $24,978.83


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 09/10/2019                             By:/s/ Huon Le
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
